       Case 3:20-cv-08162-DWL Document 1 Filed 07/02/20 Page 1 of 16



1 MICHAEL BAILEY
  United States Attorney
2 District of Arizona

3    MARK J. WENKER
     Assistant United States Attorney
4    Arizona State Bar No. 018187
     Two Renaissance Square
5    40 North Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
6    Telephone: (602) 514-7500
     mark.wenker@usdoj.gov
7    Attorneys for Plaintiff
8                                   UNITED STATES DISTRICT COURT
9                                       DISTRICT OF ARIZONA
10
      United States of America,
11                                                    VERIFIED COMPLAINT FOR
                       Plaintiff,                     FORFEITURE IN REM
12    v.
13    Twenty-Three Firearms,
14                      Defendants In Rem.
15

16          Plaintiff United States of America brings this Complaint and alleges as follows in

17   accordance with Rule G(2) of the Federal Rules of Civil Procedure, Supplemental Rules

18   for Admiralty or Maritime Claims and Asset Forfeiture Actions (“Supplemental Rules”):

19                                   NATURE OF THE ACTION

20          1.     This is a civil action in rem to forfeit property to the United States pursuant

21   to 18 U.S.C. § 924(d) because the defendants in rem are firearms involved in or used in a

22   knowing violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), Felon in Possession of a

23   Firearm.

24          2.     This is a civil action in rem to forfeit property to the United States pursuant

25   to 18 U.S.C. § 924(d) because the defendants in rem are firearms involved in or used in a

26   knowing violation of 18 U.S.C. §§ 2 and 922(g)(1), Aiding and Abetting a Felon in

27   Possession of a Firearm.

28          3.     Venue and jurisdiction in Arizona are based upon 21 U.S.C. § 881(j), and
     28 U.S.C. §§ 1355(b) and 1395 as acts and omissions occurred in the District of Arizona
      Case 3:20-cv-08162-DWL Document 1 Filed 07/02/20 Page 2 of 16



1    that give rise to this forfeiture action. This Court has jurisdiction. 28 U.S.C. §§ 1345 and

2    1355, and 18 U.S.C. § 981(h).

3                                 THE DEFENDANTS IN REM

4           4.      The defendants in rem consist of the following:

5                a. Remington Arms Company, Inc., XP100 .221 caliber Pistol, SN: A7501462

6                b. Colt King Cobra .357 caliber Revolver, SN: EC0877;

7                c. Smith & Wesson K-22 .22 caliber Revolver, SN: 248196;

8                d. High Standard Sentinel MKIV .22 caliber Revolver, SN: S48966;

9                e. Colt King Cobra .357 caliber Revolver, SN: K2230C;

10               f. Iver Johnson Hammer .38 caliber Revolver, SN: G42028;

11               g. Taurus 605 .357 caliber Revolver, SN: 0E67414;

12               h. Smith & Wesson 19 .357 caliber Revolver, SN: K620556;

13               i. High Standard DM101 .22 caliber Derringer, SN: 1816027;

14               j. Colt Python .357 caliber Revolver, SN: 55936E;

15               k. RG Industries RG31 .38 caliber Revolver, SN: Q172480;

16               l. Colt Peacekeeper .357 caliber Revolver, SN: 64675V;

17               m. Century Arms International L1A1 .308 caliber Sporter Rifle, SN: 100084;

18               n. F.N. (FN Herstal) FAL .308 caliber Rifle, SN: A06411;
                 o. Ruger Mini 14 .223 caliber Rifle, SN: 182-01192;
19
                 p. Ruger Mini 14 .223 caliber Rifle, SN: 181-43071;
20
                 q. Winchester 9422M XTR .22 caliber Rifle, SN: F335297;
21
                 r. Ruger 10/22 .22 caliber Rifle, SN: 171527;
22
                 s. Remington Arms Company, Inc., 742 .308 caliber Rifle, SN: 364400
23
                 t. Remington Arms Company, Inc., 870 Express 12 gauge Shotgun, SN:
24
                    W580755M;
25
                 u. Winchester 67A .22 caliber Rifle, SN: None;
26
                 v. Remington Arms Company, Inc., 1100 LT20 Shotgun, SN: M957275U;
27
                    and
28

                                                  2
      Case 3:20-cv-08162-DWL Document 1 Filed 07/02/20 Page 3 of 16



1                 w. Mossberg 500A 12 gauge Shotgun, SN: K952761 (collectively the

2 “defendant property”).     The defendant property is currently in the custody of the Bureau

3 of Alcohol, Tobacco, Firearms and Explosives (“ATF”).

4                                         BACKGROUND

5           5.      On September 18, 2009, a jury in the United States District Court in the

6    Western District of Washington found Todd G. Howard (“T. Howard”) guilty on one

7    count of violating 18 U.S.C. § 1071, Harboring or Concealing a Fugitive, and one count

8    of violating 18 U.S.C. § 1001(a)(2), False Statements, both offenses punishable by a term

9    of incarceration exceeding one year, USA v. Todd Gehman Howard, 09CR05350RBL.

10   The Court sentenced T. Howard to probation for a term of two years and further ordered

11   T. Howard not to possess a firearm, ammunition, a destructive device, or any other

12   dangerous weapon, and because of his felony convictions, T. Howard is prohibited from

13   possessing firearms, ammunition or destructive devices.

14          6.      On August 13, 2018, T. Howard filed a motion seeking to, among other

15   things, vacate his 2009 judgment and conviction and reverse all effects of the judgment.

16   T. Howard filed the motion based upon his sovereign citizen beliefs that as a “free

17   citizen” the court lacked standing and jurisdiction over his case.

18          7.      On August 23, 2018, U.S. District Judge Ronald B. Leighton denied the

19   motion, Todd Gehman Howard v. United States of America, C18-5658RBL. By filing his

20   motion, T. Howard clearly knew that he was a felon and that he was a prohibited

21   possessor of firearms and ammunition.

22          8.      In June of 2019, the Phoenix office of the Federal Bureau of Investigation

23   (FBI) began an investigation into the activities of T. Howard for violations of 18 U.S.C.

24   922(g)(1).

25          9.      Before moving from the State of Washington to Kingman, Arizona, T.

26   Howard retrieved his firearms and transported them from Tenino, Washington, to

27   Kingman, Arizona.

28

                                                   3
       Case 3:20-cv-08162-DWL Document 1 Filed 07/02/20 Page 4 of 16



1            10.    On October 7, 2019, the FBI conducted a UCE operation acting as

2    prospective buyers, whereby they were able to tour T. Howard’s residence which was for

3    sale.   During the walk through of the residence, the UCE observed a jar in plain view,

4    containing several dozen expended shell/cartridge casings of a caliber larger than

5    .223/5.56 on top of a gun safe located in one of two closets in the master bedroom.

6    Photographs of those items were taken, and sent to ATF Special Agent Lowell Farley

7    (SA Farley).

8            11.    SA Farley, a recognized expert in United States District Courts for the

9    District of Arizona and the Southern District of Texas, reviewed a photograph of the

10   casings, and determined the spent cartridge casings met the definition of ammunition as

11   set forth in 18 U.S.C. § 921(a)(17).

12           12.    Although SA Farley was unable to ascertain the head stamps on the

13   cartridge casings, SA Farley advised investigators that no cartridge casings were

14   manufactured in the State of Arizona and therefore the cartridge casings would have had

15   to move or otherwise travel in interstate commerce in order to arrive in the State of

16   Arizona.

17           13.    On October 10, 2019, Deborah M. Fine, United State Magistrate Judge,

18   District of Arizona, issued a Search and Seizure Warrant (19-5455MB) for a residence

19   located at 2577 Diamond Spur Street, Kingman, Arizona, owned and occupied by

20   Elizabeth June Howard.

21           14.    Also living at the residence were T. Howard (Elizabeth’s son), T. Howard’s

22   current wife, Lindsay Smith Howard, and five children. The search warrant included

23   outbuildings, appurtenances and vehicles registered to T. Howard.

24           15.    Agents with FBI and ATF executed the search warrant on October 11, 2019

25   resulting in the seizure of the defendant property.

26           16.    During the execution of the search warrant, investigators located a safe in

27   the second of two walk-in closets located within the master bedroom. The second closet

28

                                                   4
      Case 3:20-cv-08162-DWL Document 1 Filed 07/02/20 Page 5 of 16



1    contained    men’s clothing and     men’s shoes and an American Security Products

2    combination safe approximately four to five feet tall and two feet wide.

3           17.     On top of the safe, investigators observed a jar containing several dozen

4    expended shell/cartridge casings of a caliber larger than .223/5.56.

5           Interview of T. Howard

6           18.     After providing T. Howard with a copy of the search warrant, T. Howard

7    advised investigators, “If I’m not under arrest, I’m not required to say anything because

8    I’d be entitled to counsel.”    Investigators informed T. Howard he was not under arrest

9    and that he had every right not to answer and questions.

10          19.     Investigators asked for any combinations to any safes located in his

11   residence.   T. Howard responded by stating, if there was a safe in the house and he did

12   not know the combination, he could not give it to them.

13          20.     T. Howard stated there were no weapons in the house that he knew about,

14   or had access to, further stating, “I suppose that’s all I’m going to say.”

15          21.     When asked if his fingerprints would be on any weapons found in the

16   residence, T. Howard stated, “I suppose if I had access to counsel he would be able to

17   help me answer or be able to tell me if I should answer.”

18          Interview of Lindsay Ann Smith Howard

19          22.     Investigators advised Lindsay Ann Smith Howard (Smith) that she was not

20   in custody and free to leave.

21          23.     Smith was advised a gun safe had been located in one of two closets within

22   the master bedroom. Specifically, the safe was located in the closet that contained men’s

23   clothing and men’s shoes. Smith had her own separate closet in the master bedroom

24   adjacent to T. Howard’s closet.

25          24.     Smith informed investigators T. Howard did not have access to the items in

26   the safe after they had the old combination changed.       Smith advised she opened the safe

27   on occasion, but had not done so recently.

28

                                                    5
      Case 3:20-cv-08162-DWL Document 1 Filed 07/02/20 Page 6 of 16



1           25.    Smith believed she would be able to open the safe for investigators. After

2    several attempts, Smith was unsuccessful.

3           26.    Investigators asked Smith about the small safe located under one of the

4    nightstands next to the bed in the master bedroom. Smith advised the safe was hers, and

5    that it contained a handgun.

6           27.    Smith unlocked the small safe.     Inside investigators located a Taurus .357

7    Magnum Revolver, SN: 0E67414, along with ammunition and holsters.           Smith informed

8    investigators that T. Howard did not have access to the revolver, because he did not know

9    the combination to the safe.

10          Contact with Elizabeth June Howard

11          28.    Investigators asked the homeowner, Elizabeth June Howard (E. Howard),

12   to open the safe located in a closet in the master bedroom.

13          29.    E. Howard advised investigators at one time she stored her jewelry in the

14   gun safe, but had not stored her jewelry there since the combination to the safe was

15   changed.

16          30.    E. Howard stated there were guns in the safe, which belonged to her late

17   husband, but she did not know the combination and was unable to remember when the

18   combination was changed.        E. Howard advised she might have the combination in her

19   files located in her bedroom.

20          31.    Investigators observed E. Howard had an unsecured firearm in her

21   bedroom.

22          32.    E. Howard located a receipt from Northwest Lock & Safe, dated March 9,

23   2015, made out to Todd Howard, with a charge of $55.00. The listed service was for a

24   change to the safe combination. A business card for Northwest Lock & Safe was stapled

25   to the receipt, and the combination to the safe, 61-89-69-95, was written on the back.

26          33.    T. Howard retained Northwest Lock & Safe to change the combination to

27   the safe. T. Howard knew the combination to the safe and had access to the safe and its

28   contents.

                                                  6
      Case 3:20-cv-08162-DWL Document 1 Filed 07/02/20 Page 7 of 16



1           34.    Investigators opened the safe and found the defendant property in it.
2           36.    Included in the seized property investigators located a Ruger Mini 14 .223

3    caliber Rifle, SN: 182-01192 (item o in the list of defendant property) which was traced

4    to T. Howard as the original purchaser. T. Howard purchased this rifle on March 5, 1980,

5
     which was prior to his 2009 federal felony convictions.
            37.    As a result of the conviction, T. Howard was ordered not to possess any
6
     firearms, an order he did not obey.
7

8           Locked Filing Cabinet

9           38.    During the execution of the search warrant, investigators located a locked

10   gray/blue filing cabinet, stacked on top of another filing cabinet within the attached three-

11   car garage.

12          39.    Investigators asked T. Howard to unlock the cabinet. T. Howard responded

13   he did not have access to the cabinet and directed investigators to his mother E. Howard.

14          40.    When investigators asked E. Howard for the keys to the cabinet, E. Howard

15   directed investigators to T. Howard for the keys.

16          41.    Investigators informed E. Howard, that T. Howard directed them to her. E.

17   Howard responded, “did he give you permission?”         Investigators explained that the lock

18   to the cabinet would be drilled out unless it could be opened with a key.

19          42.    E. Howard retrieved a key from a bag located inside T. Howard’s van.

20          43.    Inside the cabinet investigators found multiple boxes of ammunition and

21   sovereign citizen type documents to include arrest warrants for individuals involved in

22   prior prosecutions of T. Howard, declarations by T. Howard that he is a sovereign citizen.

23          44.    Also located in the cabinet, inside a plastic bag, were items that appeared to

24   be rifle ammunition casings with a type of wick inserted at the top.

25          45.    To determine if T. Howard possessed keys to the filing cabinet that

26   contained the ammunition and explosive devices, investigators asked T. Howard for the

27   keys to the Buick sedan in the garage.

28

                                                  7
      Case 3:20-cv-08162-DWL Document 1 Filed 07/02/20 Page 8 of 16



1            46.    T. Howard reached into a bag he kept with him that contained dozens of

2    keys.    T. Howard provided investigators with a small ring with several keys attached.

3    One of the keys looked similar in size and shape to the key for the filing cabinet.

4    Investigators were able to unlock the cabinet with the key provided by T. Howard.

5            47.    Investigators informed T. Howard, E. Howard and Smith, that potential

6    explosive devices were located        in the garage within the locked filing cabinet.

7    Investigators described the devices as rifle ammunition cases containing powder and a

8    wick.

9            48.    T. Howard quickly stated he did not know anything about them.

10           49.    E. Howard also stated she did not know anything about them either and

11   turned to T. Howard and said, “your father wouldn’t have made anything like that.” T.

12   Howard agreed.

13           50.    E. Howard asked T. Howard if his uncle had given him the devices along

14   with the hunting stuff. T. Howard responded that those would not be used for hunting.

15           51.    Investigators advised T. Howard, E. Howard and Smith that the search

16   would take several more hours as bomb technicians had been notified, and were several

17   hours away.

18           52.    FBI Special Agent Bomb Technicians (SABT) and the Kingman Police

19   Department Bomb Squad arrived at 2577 Diamond Spur St., Kingman, Arizona, to

20   verify, render safe and transport the devices.

21           53.    Kingman PD Bomb Squad technicians located thirteen devices in a plastic

22   bag.    Bomb technicians described the devices as small in diameter copper tubes, crimped

23   on one end with green hobby fuse, and plugged with a wax substance on the opposite

24   end. The Kingman PD Bomb Squad remotely moved the plastic bag and its contents to

25   the back yard of the residence and x-rayed the devices with a Scan X Scout portable

26   scanner, which revealed the tubes contained a fuse and dense material called filler. Based

27   on training and experience bomb technicians believed the filler to be energetic or

28   explosive.

                                                      8
      Case 3:20-cv-08162-DWL Document 1 Filed 07/02/20 Page 9 of 16



1           54.    Upon arrival of FBI SABT, a decision was made to separate the fuses from

2    the copper bodies via the use of a robot. This was not successful.

3           55.    Technicians used a ratchet cutter assembly on the robot to cut one of the

4    tubes through the middle.      The cut revealed a wax material with small dark flakes.   A

5    Thermo    Scientific   First   Defender RMX Handheld        Chemical Identification System

6    confirmed the mixed material to be energetic.      During the test, the material reacted to

7    heat from the machine and ignited.

8           56.    Technicians placed the remaining devices in blast proof containers, and

9    removed them from the residence.

10          Forensic Analysis

11          57.    After the execution of the federal search warrant, ATF took custody of the

12   explosive devices for processing and forensic analysis.

13          58.    In October 2019, the firearms and ammunition were transported to the

14   Department of Homeland Security (DHS), Bureau of Customs and Border Protection

15   (CBP), United States Border Patrol (USBP), Tucson Sector, Firearms Laboratory located

16   in Tucson, Arizona, in Pima County, for forensic processing of such for fingerprint and

17   DNA analysis.

18          59.    In November 2019, investigators retrieved the firearms and ammunition

19   from the USBP firearms lab in Tucson, Arizona and return them to FBI custody.

20          60.    In November 2019, ATF took custody of the firearms and ammunition and

21   initiated administrative forfeiture proceedings on November 25, 2019.

22          61.    In December 2019, a federal search warrant was obtained for T. Howard’s

23   DNA and fingerprints and executed the search warrant and obtained T. Howard’s DNA

24   and fingerprints, and submitted a copy to the USBP for comparison.

25          62.    ATF commenced administrative forfeiture proceedings for the defendant

26   property and on or about January 7, 2020, E. Howard filed a claim with ATF, stating that

27   she is the sole innocent owner of the defendant property.

28

                                                   9
      Case 3:20-cv-08162-DWL Document 1 Filed 07/02/20 Page 10 of 16



1           63.      E. Howard further stated the defendant property was purchased by her late

2    husband, David Cornelius Howard, Jr.

3           64.      In March 2020, investigators received a copy of the lab report from the

4    USBP lab in Tucson, Arizona. Investigators interpreted this report to state that T.

5    Howard’s fingerprints were positively identified on one of the FAL style magazines that

6    was recovered by the FBI from T. Howard’s residence. That magazine was loaded with

7    20 rounds of .308 cartridges.

8           65.      The following are among the results of the testing and analysis with respect

9    to the defendant property found in the gun safe that was in T. Howard’s bedroom:

10          a.       Item 4 (swabs from a Colt .357 revolver): Male and female DNA was

11   obtained from item 4. Item 4 was interpreted as originating from four individuals. The

12   DNA results from item 4 are 21 trillion times more likely if T. Howard and three

13   unknown, unrelated people are contributors than if four unknown, unrelated people are

14   contributors.

15           Person of Interest   Likelihood Ratio        Level of Support
16           Howard               2.1 x 1013              Very Strong Support for
                                  (21 trillion)           Inclusion
17
            b.       Item 15 (swabs from Smith & Wesson Model 712): Male DNA was
18
     obtained from item 15. Item 15 was interpreted as originating from three individuals. The
19
     DNA results from item 15 are 8.7 trillion times more likely if T. Howard and two
20
     unknown, unrelated people are contributors than if three unknown, unrelated people are
21
     contributors.
22

23           Person of Interest   Likelihood Ratio        Level of Support
24           Howard               8.7 x 1012              Very Strong Support for
                                  (8.7 trillion)          Inclusion
25

26
            c.       Item 28 (swabs from Remington 870 12 gauge shotgun): Male and female
27
     DNA was obtained from item 28. Item 28 was interpreted as originating from three
28
      individuals. The DNA results from item 28 are 3.9 million times more likely if T.
                                                  10
      Case 3:20-cv-08162-DWL Document 1 Filed 07/02/20 Page 11 of 16



1    Howard and two unknown, unrelated people are contributors than if three unknown,

2    unrelated people are contributors.
             Person of Interest Likelihood Ratio       Level of Support
3
             Howard              3.9 x 106             Very Strong Support for
4                                (3.9 million)         Inclusion

5

6           d.     Item 30 (swabs from Ruger 10-22 rifle with box magazine): Male and
7    female DNA was obtained from item 30. Item 30 was interpreted as originating from
8    three individuals. The DNA results from item 30 are 14 billion times more likely if T.
9    Howard and two unknown, unrelated people are contributors than if three unknown,
10   unrelated people are contributors.
              Person of Interest Likelihood Ratio      Level of Support
11
              Howard              1.4 x 1010           Very Strong Support for
12                                (14 billion)         Inclusion
13          e.     Item 6 (swabs from Colt King Cobra .357 revolver). Male and female DNA
14   was obtained from items 6. Items 6 were interpreted as originating from four individuals.
15   The DNA results from items 6 are 450 quadrillion times more likely if T. Howard and
16   three unknown, unrelated people are contributors than if four unknown, unrelated people
17   are contributors.
18
             Person of Interest   Likelihood Ratio     Level of Support
             Howard               4.5 x 1017           Very Strong Support for
19                                (450 quadrillion)    Inclusion
20

21          f.     Item 26 (swabs from .308 L1A1 Sporter 60D rifle): Male DNA was

22   obtained from item 26. Item 26 was interpreted as originating from three individuals. The

23   DNA results from item 26 are 3.0 million times more likely if T. Howard and two

24   unknown, unrelated people are contributors than if three unknown, unrelated people are

25   contributors.
             Person of Interest   Likelihood Ratio     Level of Support
26
             Howard               3.0 x 106            Very Strong Support for
27                                (3.0 million)        Inclusion

28

                                                  11
      Case 3:20-cv-08162-DWL Document 1 Filed 07/02/20 Page 12 of 16



1          g.     Item 32 (swabs from Ruger mini 14 rifle with midrange scope and sling):

2    Male and female DNA was obtained from item 32. Item 32 was interpreted as originating

3    from three individuals. The DNA results from item 32 are 3.7 quadrillion times more

4    likely if T. Howard and two unknown, unrelated people are contributors than if three

5    unknown, unrelated people are contributors.
            Person of Interest Likelihood Ratio        Level of Support
6
            Howard             3.7 x 1015              Very Strong Support for
7                              (3.7 quadrillion)       Inclusion

8          h.     Item 34 (swabs from Sturm, Ruger and Co. Mini-14 .223 cal rifle with
9    scope, laser, and sling): Male and female DNA was obtained from item 34. Item 34 was
10   interpreted as originating from four individuals. The DNA results from item 34 are 60
11   trillion times more likely if T. Howard and three unknown, unrelated people are
12   contributors than if four unknown, unrelated people are contributors.
              Person of Interest Likelihood Ratio       Level of Support
13
              Howard              6.0 x 1013            Very Strong Support for
14                                (60 trillion)         Inclusion
15

16         66.    T. Howard possessed the defendant property that was stored in the gun safe.
17         Interview of Ron Gordon
18         67.    On October 18, 2019, FBI SA Donald Ferreira (SA Ferreira) telephonically
19   interviewed Ron Gordon (Gordon), owner of North West Lock and Safe located at 2131
20   Northern Avenue, Kingman, Arizona, until he sold the company to Lee and Robin
21   Latimer on October 1, 2016.
22         68.    Gordon did not remember the exact transaction between T. Howard and his
23   business, but did advise that the "2617 Broken" written on the receipt was his [Gordon’s]
24   home address.
25         69.    Gordon believed that customer T. Howard could have transported the safe
26   to his home address or to his business to re-key the combination. Gordon further believed
27   that he generally used a tricolored receipt for most of his transactions, however on this
28

                                                12
      Case 3:20-cv-08162-DWL Document 1 Filed 07/02/20 Page 13 of 16



1    occasion, he must have used a separate receipt book. Gordon advised he did not maintain

2    any records of customers after he sold the business.

3              Interview of Steve Sharp

4            70.   On November 11, 2019, SA Ferreira was contacted by Steve Sharp (Sharp),

5    an employee of North West Lock and Safe located at 4125 North Bank Street, Kingman,

6    Arizona 86409.

7            71.   Sharp was given SA Ferreira's telephone number by the former owner of

8    North West Lock and Safe Ron Gordon in regards to a suspicious phone call Sharp

9    received from an individual who identified himself as Todd Howard, calling to obtain the

10   combination to a safe that had been serviced at North West Lock and Safe.

11           72.   Sharp informed SA Ferreira that he called Gordon because the service on T.

12   Howard’s safe was conducted at the time Gordon was the owner of North West Lock and

13   Safe.

14           73.   Sharp asked S.A. Ferreira if it was ok to give the individual the

15   combination to his safe. SA Ferreira informed Sharp that he was free to give him

16   whatever information he needed. Sharp informed the agent that he would let him know

17   what happened.

18           74.   On December 10, 2019, Sharp informed SA Ferreira that he called the

19   individual back later that day and told him he found the combination to his safe, and that

20   he could bring the safe by the store and Sharp would give him the combination.

21           75.   The individual asked, "what was the previous invoice date". Sharp advised

22   the individual the previous invoice date was March 9, 2015. Sharp informed SA Ferreira

23   that he never heard from the individual again. Sharp believed the individual was just

24   fishing for information.

25           76.   T. Howard kept the defendant property in a safe in his bedroom, knew the

26   combination to the safe, had access and control of the defendant property, and possessed

27   the defendant property.

28

                                                  13
      Case 3:20-cv-08162-DWL Document 1 Filed 07/02/20 Page 14 of 16



 1          77.    E. Howard, knowing T. Howard was a prohibited possessor, permitted and

 2   allowed T. Howard to possess the defendant property in a gun safe in his bedroom closet.

 3

 4                                FIRST CLAIM FOR RELIEF

 5          The defendant property was a firearm or ammunition involved in or used in a

 6   knowing violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), Felon in Possession of a

 7   Firearm, and therefore is subject to forfeiture to the United States pursuant to 18 U.S.C. §

 8   924(d).

 9                              SECOND CLAIM FOR RELIEF

10          The defendant property was a firearm or ammunition involved in or used in a

11 knowing violation of 18 U.S.C. §§ 2 and 922(g)(1), Aiding and Abetting a Felon in

12 Possession of a Firearm, and therefore is subject to forfeiture to the United States pursuant

13 to 18 U.S.C. 924(d).

14                        NOTICE TO ANY POTENTIAL CLAIMANT

15         If you assert an interest in the subject property and want to contest the forfeiture,

16 you must file a verified claim that fulfills the requirements set forth in Supplemental Rule

17 G. To avoid entry of default, a verified claim must be filed no later than thirty-five days

18 from the date this Complaint has been sent in accordance with Supplemental Rule G(4)(b).

19         An answer or motion filed under Fed. R. Civ. P. 12 also must be filed no later than

20 twenty-one days after filing the claim. The claim and answer must be filed in the United

21 States District Court for the District of Arizona under the case number listed in the caption

22 above and a copy must be served upon the undersigned Assistant United States Attorney

23 at the address provided in this Complaint.

24         This notice provision does not provide you with any legal advice and is designed

25 only to provide you with a general understanding of these proceedings. Any statements

26 made in your claim or answer may be introduced as evidence against you in any related or

27 future criminal case. You should consult an attorney to represent your interests in this

28 matter, and note that a stay of proceedings may be available under 18 U.S.C. § 981(g)(2).

                                                 14
      Case 3:20-cv-08162-DWL Document 1 Filed 07/02/20 Page 15 of 16



 1         IF YOU ARE A VICTIM, and have sustained economic loss as a result of the

 2 crime(s) giving rise to this civil action, you may be entitled to petition for remission,

 3 mitigation, or restoration under Title 28, Code of Federal Regulations (“C.F.R.”), section

 4 9.2. In lieu of filing a Claim with the Court, you may promptly submit a letter outlining

 5 your interest in the property to the undersigned Assistant United States Attorney. Plaintiff

 6 will notify you when it has received your letter, and further instructions may be provided

 7 upon conclusion of this action. The United States Attorney General shall have sole

 8 responsibility for disposing of petitions for remission or mitigation with respect to

 9 property involved in a judicial forfeiture proceeding under 18 U.S.C. § 981(d) and 21

10 U.S.C. § 881(d). If your status as a victim is contested, timely receipt of your letter will

11 not shield you from entry of default for failing to file a proper claim with the Court.

12         IF YOU ARE A LIENHOLDER, it is the policy of the United States Attorney’s

13 Office to honor all claims received from legitimate titled lienholders as defined under 28

14 C.F.R. § 9.2. In lieu of filing a claim with the Court, you may send a letter to the

15 undersigned Assistant United States Attorney outlining your interest in the property,

16 including: (1) the amount presently owed on the lien; (2) a copy of the security agreement

17 setting forth your interest; and, (3) whether the owner is in default. If your lien is

18 sufficient, Plaintiff will notify you to verify receipt of your letter. In the event of

19 forfeiture, and to the extent practicable, proceeds from the sale and disposition of the

20 subject property will be remitted to you in satisfaction of the lien. As noted above, timely

21 receipt of your letter will not shield you from entry of default for failing to file a proper

22 claim with the Court.

23                                    PRAYER FOR RELIEF

24          WHEREFORE, the United States of America prays that process issue for an arrest

25   warrant in rem issue for the arrest of the defendant property; that due notice be given to all

26   parties to appear and show cause why the forfeiture should not be decreed; that judgment

27   be entered declaring the defendant property be forfeited to the United States of America

28   for disposition according to law; and that the United States of America be granted such

                                                   15
       Case 3:20-cv-08162-DWL Document 1 Filed 07/02/20 Page 16 of 16



1    other and further relief as this Court deems just and proper, together with the costs and

2    disbursements of this action.

3           Respectfully submitted this 2nd day of July, 2020.

4                                              MICHAEL BAILEY
5                                              United States Attorney
                                               District of Arizona
6
                                               S/Mark J. Wenker
7
                                               MARK J. WENKER
8                                              Assistant United States Attorney

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 16
      Case 3:20-cv-08162-DWL Document 1-1 Filed 07/02/20 Page 1 of 1




                                                            VERIFICATION
 2              I, Jason L. Saitta, hereby verify and declare under penalty                      of perjury that, I am a

 3   Special Agent      for the Federal            Bureau   of Investigation,   that I have read the foregoing

 4   Complaint      for Forfeiture       In Rem and know the contents                 thereof,    and that the matters

 5   contained in the Complaint              are true to my own knowledge,       except that those matters herein

 6   stated to be alleged on information              and belief and as to those matters, I believe them to be
 7   true.

 8              The sources of my knowledge             and information     and the grounds of my belief are the
 9   official files and records of the United States, information                     supplied     to me by other law

10   enforcement     officers, as well as my investigation            of this case.

11              I hereby verify and declare under penalty of perjury that the foregoing                      is true and

12   correct.
                                     '"I -   j-~
13              Executed on this f,,~ day of

14

15                                                           Jas96L. Saitta, Special Agent
                                                             F€'(feral Bureau of Investigation
16

17
18

19

20

21

22

23

24

25

26
27

28
                             Case 3:20-cv-08162-DWL Document 1-2 Filed 07/02/20 Page 1 of 2
                                                 UNITED STATES DISTRICT COURT
                                                     DISTRICT OF ARIZONA


                                                       Civil Cover Sheet
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September 1974. The
  data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained herein neither
  replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for use only in the District
  of Arizona.

         The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                                    Complaint or Notice of Removal.

    Plaintiff(s): United States of America                                      Defendant(s): Twenty Three Firearms
   County of Residence: Maricopa                                                County of Residence: Maricopa
   County Where Claim For Relief Arose: Maricopa


   Plaintiff's Atty(s):                                                         Defendant's Atty(s):
   Mark J Wenker
   Arizona  



   II. Basis of Jurisdiction:                    1. U.S. Government Plaintiff

   III. Citizenship of Principal Parties
   (Diversity Cases Only)
                              Plaintiff:- N/A
                            Defendant:- N/A

   IV. Origin :                                  1. Original Proceeding

   V. Nature of Suit:                            690 Other

   VI.Cause of Action:                           civil action in rem to forfeit property to the United States pursuant to 18
                                                 U.S.C. § 924(d)
   VII. Requested in Complaint
                        Class Action: No
                      Dollar Demand:
                       Jury Demand: No

   VIII. This case is not related to another case.

  Signature: s/Mark J. Wenker

          Date: 
07/02/2020

  If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser and


http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl[6/29/2020 12:08:39 PM]
                             Case 3:20-cv-08162-DWL Document 1-2 Filed 07/02/20 Page 2 of 2
  change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

  Revised: 01/2014




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl[6/29/2020 12:08:39 PM]
